POTLATCH CORPORATION DIRECTOR COMPENSATION

 

On May 3, 2017, Board of Directors of Potlatch Corporation approved changes to
the director compensation program. All changes are effective May 3, 2017. Set
forth below is a summary of the Company’s director compensation program
effective May 3, 2017.

 

Director Annual Retainer Fee

 

Each non-employee Director will be paid an annual cash retainer fee for their
service as a Director in the amount of $50,000. The Lead Director will be paid a
supplemental annual retainer fee of

$20,000.

 

Committee Member Annual Retainer Fees

 

Each member of the Audit Committee will be paid an annual cash retainer fee of
$12,000. The Chair of the Audit Committee will receive a supplemental annual
retainer fee of $15,000. Each member of the Executive Compensation and Personnel
Policies Committee will be paid an annual cash retainer fee of $7,500 and the
Chair of the Executive Compensation and Personnel Policies Committee will
receive a supplemental annual retainer fee of $10,000. Members of the Nominating
and Corporate Governance Committee will each receive an annual retainer fee of
$5,000 and the Chair of the Nominating and Corporate Governance Committee will
receive a supplemental annual retainer fee of $5,000. Each non- employee member
of the Finance Committee will receive an annual retainer fee of $2,500 and the
Chair of the Finance Committee will receive a supplemental annual retainer fee
of $5,000.

 

Director Long-Term Incentive Award

 

In December of each year, each of the non-employee directors will be granted an
equity award, in the amount of $75,000. Under the terms of the award, common
stock units (“Phantom Stock Units”) to be credited to each director's account
will be determined by dividing the cash amount by the closing price of Potlatch
Corporation common stock on the date of the grant. These Phantom Stock Units are
then credited with amounts in Phantom Stock Units equal in value to the
distributions that are paid on the same amount of common stock. Upon separation
from service as a Director, the Phantom Stock Units held by the Director in his
or her deferred account will be paid to the Director in shares of Potlatch
Corporation stock.

 

Deferral Option for Cash Retainer Fees

 

Pursuant to the Directors Plan, Directors may elect to defer receipt of some or
all of their cash retainer fees. A Director who chooses to defer some or all of
the cash retainer fees has the option of deferring the designated amount into an
interest-bearing account that is payable at the end of the deferral period in
cash, or a Phantom Stock Unit account that is paid at the end of the deferral
period in the form of shares of Potlatch Corporation stock. The Phantom Stock
Unit account will be credited with dividend equivalents. The number of stock
units credited to a director’s Phantom Stock Unit account will be determined by
dividing the amount of the retainer fee payment by the closing price of Potlatch
Corporation stock on the date the retainer fee would otherwise be paid.

 

 



1

 

 



--------------------------------------------------------------------------------

Other Benefits

 

Directors will continue to receive coverage under a Director and Officer
Liability Insurance Policy and an Accidental Death and Dismemberment Insurance
Policy. Directors may, at their own expense, purchase coverage for their spouses
under the Accidental Death and Dismemberment Insurance Policy. Directors are
eligible to participate in the Company’s Matching Gifts to Education Program,
available to all company employees, which matches contributions of up to $1,500
per year to eligible educational institutions.

 

Director Stock Ownership Guidelines

 

In order to promote and increase equity ownership by our Directors and to
further align their interests with those of our stockholders, the Board has
adopted stock ownership guidelines that require each non-employee Director to
own beneficially Potlatch Corporation shares with a value of at least $150,000
by the later of January 1, 2009, or the fifth anniversary of his or her election
as a director. Phantom Stock Units held in Directors’ accounts under the
Directors Plan are counted for purposes of determining whether a Director has
satisfied the share ownership requirement.



2

 

 

